DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Susan Ben-Oliel on 04/19/22.

The application has been amended as follows: 
Claim 18. 	Line 1 before “computer” inserted “non-transitory”.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/31/22, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior of record are U. S. Publication No. 2014/0323869 to Jin et al.; U. S. Publication No. 2013/0190624 to Beger et al.; and U. S. Patent No. 8,461,978 to Garner none of the prior art alone or in combination teaches the limitations of the independent claim specifically “the multi-use electronic display device displaying the image device selection information of each of the one or more ultrasound imaging devices, wherein when displaying the respective image device selection information, the multi-use electronic display device further displays a page user-interface control for each of the one or more ultrasound imaging devices; - the multi-use electronic display device receiving input that activates the page user-interface control for a selected ultrasound imaging device of the one or more ultrasound imaging devices; and - the multi-use electronic display device transmitting a page signal to the selected ultrasound imaging device, wherein upon receipt of the page signal, the selected ultrasound imaging device generates an indication”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/           Primary Examiner, Art Unit 3793